DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/20/2021.
Applicant’s amendments filed 10/20/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a range of an impurity concentration “more than 7.5*1011 and less than 2*1012” without indicating the units of the impurity concentration, and it is unclear from the specification in which particular units the impurity concentration is expressed, and that presents uncertainty or ambiguity with respect to the question of scope or clarity of the claim 1. The Specification does not resolve ambiguity of the claim and that renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee et al. (hereinafter Lee) in view of Yu et al. (US 2019/0074383, hereinafter Yu) and Kim et al. (US 2016/0064425, hereinafter Kim).
With respect to Claims 1 and 2, Lee discloses a display device (Lee, Figs. 1, 8-11, ¶0003, ¶0005-¶0006, ¶0028-¶0042, ¶0060-¶0116) comprising:
       a substrate (110) (Lee, Figs. 1, 8-11, ¶0045, ¶0119);  5
       a semiconductor layer (130) (Lee, Figs. 1, 8-11, ¶0045, ¶0067, ¶0119) disposed on the substrate (110);
       a first transistor (e.g., driving transistor T1) (Lee, Figs. 1, 8-10, ¶0029-¶0034, ¶0047, ¶0065, ¶0067, ¶0069, ¶0119) including a first gate electrode (e.g., 155a) (Lee, Figs. 9-10, ¶0070) disposed on the semiconductor layer (130) and the semiconductor layer (130);
       a light-emitting diode (OLED) (Lee, Figs. 9-10, ¶0066, ¶0034) electrically connected with the first transistor (e.g., the drain electrode of the driving transistor T1 is connected to the anode of the OLED); and
       wherein the semiconductor layer (130) (Lee, Figs. 9-10, ¶0070, ¶0068) includes a first electrode (e.g., a driving source electrode 136a), a second electrode (e.g., a driving drain electrode 137a), and a channel (e.g., driving channel 131a) disposed between the first electrode (136a) and the second electrode (137a),
       the channel (131a) includes an impurity (e.g., channel-doped with an N-type or P-type impurity).
Further, Lee does not specifically disclose (1) a first layer disposed between the substrate and the semiconductor layer, 10the first layer overlaps the first electrode, the second electrode, and the channel of the semiconductor layer (as claimed in claim 1); wherein the first layer is connected to one of the first electrode and the second electrode (as claimed in claim 2); (2) and an impurity concentration doped into the channel is more than 7.5*1011 and less than 2*1012 (as claimed in claim 1).
Regarding (1), Yu teaches a display device (Yu, Fig. 2, ¶0001, ¶0005-¶0090, ¶0110-¶0126) comprising a thin film transistor formed on a substrate (21) (Yu, Fig. 2, ¶0110-¶0112) and a light shielding 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lee by forming a metal layer on a substrate including a light shielding layer connected to the source electrode as taught by Yu to have a first layer disposed between the substrate and the semiconductor layer, 10 the first layer overlaps the first electrode, the second electrode, and the channel of the semiconductor layer (as claimed in claim 1); wherein the first layer is connected to one of the first electrode and the second electrode (as claimed in claim 2) in order to protect the active layer by blocking the light emitted to the semiconductor layer to improve working stability and performance of the thin film transistor; and to reduce the coupling effect of the parasitic capacitance generated by the thin film transistor structure, and thus to obtain a display device with improved display quality (Yu, ¶0001, ¶0005, ¶0090, ¶0125-¶0126).
Regarding (2), Kim teaches a display device comprising a thin film transistor array substrate (Kim, Figs. 3-4, ¶0003, ¶0010-¶0013, ¶0028-¶0105) having low resistance wiring, wherein a plurality of thin film transistors (TFTs) are arranged on the substrate (Kim, Figs. 3-4, ¶0029-¶0030) including at least one TFT having a semiconductor channel layer (120) (Kim, Figs. 3-4, ¶0031-¶0032); the semiconductor channel layer (120)  includes channel area (121) having a channel doping concentration lower than the source-drain doping concentration of the source-drain areas (123); specifically, the channel doping concentration is in a range of about 1*1012 atoms/cm3 to about 5*1012 atoms/cm3; the channel area (121) is doped to control a threshold voltage of the thin film transistor. The claimed range overlaps the range of Kim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
11 and less than 2*1012 in order to control a threshold voltage of the thin film transistor, and to provide improved thin film transistor array substrate having low resistance wiring (Kim, ¶0010, ¶0012, ¶0031-¶0032).
Regarding claim 5, Lee on view of Yu and Kim discloses the display device of claim 1. Further, Lee does not specifically disclose the display device, wherein the first layer includes one of a metal having a conductive characteristic and a semiconductor material having a conductive characteristic that is similar to that of a metal. However, Yu teaches forming the first layer (e.g., the shielding metal layer 2A) (Yu, Fig. 2, ¶0112, ¶0116) comprised of a metal film such as a molybdenum metal film.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Yu/Kim by forming a metal layer on a substrate as taught by Yu to have the first layer that includes a metal having a conductive characteristic in order to protect the active layer by blocking the light emitted to the semiconductor layer to improve working stability and performance of the thin film transistor; and to reduce the coupling effect of the parasitic capacitance generated by the thin film transistor structure, and thus to obtain a display device with improved display quality (Yu, ¶0001, ¶0005, ¶0090, ¶0125-¶0126).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee in view of Yu (US 2019/0074383) and Kim (US 2016/0064425) as applied to claim 1, and further in view of Sun et al. (US 2016/0141425, hereinafter Sun).
Regarding claim 3, Lee on view of Yu and Kim discloses the display device of claim 1. Further, Lee discloses the display device, further comprising: an insulating layer (e.g. 160) (Lee, Figs. 9-10, ¶0103) disposed on the first transistor (e.g., T1); and a data connecting member (e.g., driving connecting member 174) disposed on the insulating layer (160), but does not specifically disclose that the first electrode and the first layer are connected with each other by the data connecting member.
However, Sun teaches the first electrode (e.g., the source electrode connected to the ohmic contact area 61) (Sun, Fig. 1, ¶0038, ¶0055) and the first layer (e.g., the portion 31 of the conductive 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further  modify the display device of Lee/Yu/Kim by forming a connection layer on the interlayer insulating film to connect the conductive layer on a substrate and the source electrode as taught by Sun to have the first electrode and the first layer are connected with each other by the data connecting member in order to reduce contact resistance of the source electrode, and thus to improve performance of the thin film transistor and reliability of the device (Sun, ¶0006, ¶0007, ¶0035, ¶0038).
Regarding claim 4, Lee on view of Yu and Kim discloses the display device of claim 1. Further, Lee discloses the display device, wherein the impurity includes one of an N-type or P-type impurity (e.g., channel-doped with an N-type or P-type impurity), but does not specifically disclose that the impurity includes one of boron, aluminum, indium, and gallium. However, Sun teaches active layer (5) (Sun, Fig. 1, ¶0038) including phosphor or boron for the N-type thin film transistor or P-type thin film transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Yu/Kim by forming the channel doped appropriately with P-type impurity such as boron as taught by Sun to have the impurity that includes boron in order to provide improved thin film transistor with improved performance and reliability of the device (Sun, ¶0006, ¶0007, ¶0035, ¶0038).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee in view of Yu (US 2019/0074383) and Kim (US 2016/0064425) as applied to claim 1, and further in view of Takemura (US Patent No. 6,815,772).
Regarding claims 7 and 8, Lee on view of Yu and Kim discloses the display device of claim 1. Further, Lee discloses the display device, wherein Lee does not specifically disclose that the channel includes a depletion region and a carrier transport region, and the depletion region is disposed at a lower end of the channel, and the carrier transport region is disposed at an upper end of the channel (as  cross-sections of the depletion region and the carrier transport region have shapes that are inclined with reference to the substrate (as claimed in claim 8).
However, Takemura teaches forming a thin film transistor (Takemura, Figs. 2A-2B, 3D, 6D, Col. 1, lines 15-21; Col. 3, lines 23-35; Col. 5, lines 36-50; Col. 6, lines 37-63; Col. 7, lines 9-30; Col. 9, lines 6-43) having an additional backside gate electrode formed between the substrate and the active layer to reduce the leak current by keeping the bottom side electrode at the source potential so that part of the electric force lines are curved toward the bottom side electrode, and since the electric force lines are not generated over all the region between the source to the drain, the leak current is substantially reduced; specifically, the potentials of the source electrode and the drain electrode are not symmetric (Takemura, Figs. 3D, 6D, Col. 6, lines 37-63; Col. 7, lines 9-11), and with the drain potential Vd greater than the source potential Vs, and the gate potential Vg greater than the source potential Vs, the inversion layer (interpreted as the carrier transport region) is formed on the gate electrode side at the upper side of the channel;  and the depletion region is formed at the bottom electrode side at the lower region of the channel so that cross-sections of the depletion region and the inversion layer (interpreted as the carrier transport region) have shapes that are inclined with reference to the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Yu/Kim by forming bottom gate electrode between the substrate and the active layer and keeping the bottom side electrode at the source potential as taught by Takemura, wherein the potentials of the source electrode and the drain electrode are not symmetric (e.g., with the drain potential Vd greater than the source potential Vs) to have the channel that includes a depletion region and a carrier transport region, and the depletion region is disposed at a lower end of the channel, and the carrier transport region is disposed at an upper end of the channel (as claimed in claim 7); wherein cross-sections of the depletion region and the carrier transport region have shapes that are inclined with reference to the substrate (as claimed in claim 8) in order to reduce the leak current, and thus to produce the thin film transistors having excellent characteristics (Takemura, Col. 1, lines 15-21; Col. 3, lines 23-35; Col. 9, lines 41-43; Col. 11, lines 43-54).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891